DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.

Application Status
This action is written in response to applicant’s correspondence received December 23, 2020.  Claims 91-110 and 113-123 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Declaration Filed under 37 CFR 1.132
The Declarations of Lucas Benjamin Harrington and Robert S. Hagan under 37 CFR 1.132 filed December 23, 2020 is insufficient to overcome the rejection of claims 91-110 

Claim Interpretation
The specification explicitly teaches that the terms “C2c2” and “Cas13a” are used interchangeably (see [0094]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-101, 103-109, 114, 115, and 118-120 are rejected under 35 U.S.C. 103 as being unpatentable over Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058) and Smith (US 8,597,886).

To the extent that Severinov does not teach lysing a cell sample, Severinov does teach using C2c2 to cleave target ssRNA in a crRNA sequence-specific manner by degrading selected non-phage ssRNA targets, particularly mRNAs, in vivo ([1062]). Severinov teaches observing a 20% to 92% decrease in RFP positive cells for crRNAs targeting the mRNA of red fluorescent protein, but not for crRNAs targeting a dsDNA plasmid encoding RFP ([1062]). Severinov teaches that “C2c2 is capable of general retargeting to arbitrary ssRNA substrates, governed exclusively by predictable nucleic-acid interactions” ([1062]). Accordingly Severinov explicitly demonstrates C2c2 functionally cleaving ssRNAs including mRNAs in vivo in a biological sample comprising cells comprising a plurality of RNAs in a crRNA sequence-specific manner. 
In addition, Carstens teaches methods for the detection of nucleic acid sequences for the diagnosis of infectious diseases, genetic disorders, and other research purposes ([0003]). Carstens teaches (a) lysing a sample containing a cell containing a target nucleic acid ([0019]), and then (b) contacting the lysed cell sample containing the target nucleic acid with Cas9 and a guide RNA to cleave the target nucleic acid sequence ([0009]), whereby the presence of the target nucleic acid sequence in the sample is detected by measuring a fluorescent signal ([0018]). Carstens teaches that nucleic acids to be detected can be from a human, a plant, a protozoa, a bacterium, or a virus ([0085]), wherein the virus is the HIV virus ([0086]). Carstens teaches wherein the target nucleic acid is RNA, including mRNA (i.e. single stranded target RNA) ([0085]). Carstens teaches wherein the sample is a complex biological sample comprising cells ([0037], [0072], [0083], [0085], [0124]).
Furthermore, Smith also teaches methods for detecting viral or microbial infections based on the presence or absence of a target nucleic acid in a sample (abstract) by using reporter nucleic acids comprising a fluorescent label (column 4, lines 33-36). Smith teaches 

It would have been obvious to one of ordinary skill in the art to have applied the method for detection of a target nucleic acid using C2c2 of Severinov to a cell lysate sample comprising a target nucleic acid because it would have merely amounted to simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of diagnosing viral or bacterial infections, for example. Severinov provides specific instructions to apply the disclosure regarding C2c2 in ways that other CRISPR endonucleases have been applied ([0289]-[0291]) as discussed above. Accordingly, since Carstens teaches applying the CRISPR effector protein Cas9 for the detection of target nucleic acids in a complex biological sample for the diagnosis of bacterial of viral infections, for example, one of ordinary skill in the art would have been motivated to have applied Severinov’s method for detecting a target nucleic acid to achieve the same outcome. In addition, since Smith teaches a similar method of detecting viral or bacterial target nucleic acids by detecting the cleavage of a labeled reporter nucleic acid, one of ordinary skill in the art would have considered Severinov’s method for the detection of a single stranded target RNA based on the detection of a labeled detector RNA to have been similarly useful for the detection 

Regarding claims 92-101 and 103-109, the obviousness of applying the method of Severinov to detect a target ssRNA molecule in a complex biological samples as described by Carstens and Smith for the diagnosis of infection is discussed above as applied to claim 91. Regarding claims 92 and 93, Severinov teaches wherein C2c2 is targeted to nucleic acid molecules in a plant or an algal cell ([0021]) and Carstens teaches wherein the target nucleic acid is from a plant ([0085]). Regarding claims 94 and 95, Severinov teaches wherein a separate C2c2 targeting assay in HEK293 cells (i.e. an animal cell, a human cell) with guide RNAs directed against endogenous target genes in which efficient knockdown of the different target genes was observed ([1068]) and Carstens teaches wherein the target nucleic acid is from a mammal such as a human cell ([0085]). Regarding claim 96, Severinov teaches wherein C2c2 is targeted to nucleic acid molecules in cancer cells that express particular transcripts, cells causing autoimmunity (i.e. diseased), or cells infected by a specific viral pathogen ([0335]) and Carstens teaches wherein the target nucleic acid is from a tumor cell (i.e. cancerous or diseased cell) ([0090]). Regarding claim 97, Severinov teaches wherein the cell is a yeast cell ([0839]), wherein the yeast cell is Candida albicans ([0380]) and Carstens teaches wherein the target nucleic acid is from Candida albicans ([0089]). Regarding claim 98, Carstens teaches wherein the target nucleic acid is from a Plasmodium parasite, Toxoplasma, Trypanosoma cruzi, 

Regarding claim 114, the obviousness of using the method of Severinov to detect the presence or absence of target RNA molecules from a biological sample is discussed above as applied to claim 91. It is inherent to such complex samples comprising cells obtained from organisms that they comprise from 5 to 107 RNAs that differ from one another in sequence.

Regarding claim 115, Severinov teaches fluorescent signal detection (see [0230] and Fig 140A).

Regarding claim 118, Severinov teaches that the labeled RNA was fluorescently labeled ([0230]), and therefore teaches wherein measuring a detectable signal comprises a color detection method.

Regarding claim 119, Severinov illustrates detection by visualizing the presence, absence, and change of the fluorescence (see Fig 140).

Regarding claim 120, Severinov does not explicitly teach wherein the method comprises contacting the sample with a guide RNA array that is cleaved to produce said C2c2 guide RNA.
However, Severinov teaches that crRNAs are expressed from a CRISPR array, which is cleaved to produce the mature crRNAs ([1007] and Fig 46). Severinov further teaches a guide RNA array that is processed by C2c2 to produce C2c2 guide RNAs ([0184] and Fig 94). Severinov further teaches that there is more than one gRNA and the different gRNAs target different sequences thereby achieving multiplexing ([0452]).
It would have been obvious to one of ordinary skill in the art to have contacted the sample with a guide RNA array that is cleaved to produce the C2c2 guide RNA because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Since Severinov teaches that C2c2 guide RNA arrays are processed by C2c2, one would have had a reasonable expectation of success in producing the C2c2 guide RNA from a guide RNA array. One would have been motivated to have done so for .

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058) and Smith (US 8,597,886), as applied to claim 91 above, and further in view of Diamond (US 2013/0261196).
The teachings of Severinov, Carstens, and Smith are discussed above.
Severinov, Carstens, and Smith do not specifically teach wherein the single stranded RNA is from an archaeal cell.
	However, Diamond similarly discusses method for detecting nucleic acids from one or more organisms of interest, such as common pathogens (abstract), wherein the nucleic acid is RNA ([0281]). Diamond specifically teaches wherein probes are used to detect nucleic acids from archaea ([0111]).
	The obviousness of applying the method of Severinov to target other known sources of target nucleic acids is discussed above. Accordingly, it also would have been obvious to one of ordinary skill in the art to have targeted a single stranded target RNA from an archaeal cell for the same reasons. Diamond’s specific instruction to detect nucleic acids from an archaeal cell, in light of the additional teachings of Severinov, Carstens, and Smith regarding the detection of viral or microbial nucleic acids for the detection of infection or research purposes, would have provided sufficient motivation to one of ordinary skill in the art to have similarly detected the presence of single stranded target RNA molecules from an archaeal cell.

Claims 110, 121, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058) and Smith (US 8,597,886), as applied to claim 91 above, and further in view of Kim (Kim et al. (2007) Chemical Communications, 42:4342-4344).
The teachings of Severinov, Carstens, and Smith are discussed above.
Regarding claims 110, 121, and 122, Severinov does not teach the concentration of the single stranded target RNA in the sample.
However, Kim describes a specific and sensitive detection of nucleic acids and RNases using gold nanoparticle (GNP)-RNA-fluorescent dye conjugates (abstract). Kim teaches modifying gold nanoparticles to comprise fluorescently labeled single-stranded RNA molecules (i.e. labeled detector RNA) (see Scheme 1). Kim teaches that the gold nanoparticle induces fluorescence quenching of proximal dyes (page 4342, column 1, paragraph 1). However, upon cleavage of the labeled ssRNA molecule, fluorescence is increased and is detectable (page 4342, column 1, paragraph 2). Kim teaches using such GNPs for the detection of non-specific nuclease activity of RNase A or for detecting and quantifying a target DNA molecule by using RNase H (page 4342, column 1, paragraph 2). Kim teaches optimizing the RNase H cleavage reaction by determining the sensitivity of the assay by systematically varying the amount of target DNA including 1 pM, 10 pM, 100 pM, 1 nM, up to 1 µM and concluded that the assay was capable of detecting the presence of as little as 10 pM target DNA (see Fig. 1).
It would have been obvious to one of ordinary skill in the art to have modified the method of Severinov by detecting the presence of a single stranded target RNA in a concentration from 1 pM, 10 pM, 100 pM, or 1 nM because it would have been considered routine in the art to have determined the sensitivity of the assay by varying the concentration of the single stranded target RNA. MPEP 2144.05 teaches “Where the general conditions of a claim .

Claims 116 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058) , as applied to claim 91 above, and further in view of Yang (Yang et al. “Using Molecular Beacons for Sensitive Fluorescence Assays of the Enzymatic Cleavage of Nucleic Acids”, from: Methods in Molecular Biology, vol. 335: Fluorescent Energy Transfer Nucleic Acid Probes: Designs and Protocols, Edited by V. V. Didenko (Totowa, NJ, Humana Press Inc., 2006), pages 71-81).
The teachings of Severinov, Carstens, and Smith are discussed above.
Regarding claim 116, Severinov does not explicitly teach wherein the labeled detector RNA comprises a fluorescence emitting dye pair. Regarding claim 117, Severinov does not teach wherein the labeled detector RNA comprises a quencher/fluorophore pair.
However, Yang teaches the use of molecular beacons for sensitive fluorescence assays of the enzymatic cleavage of nucleic acids (see page 71). Regarding claims 116 and 117, Yang teaches that the molecule beacon comprises a fluorescence dye and a quencher dye that emit fluorescence upon cleavage of oligonucleotide (i.e. fluorescence emitting-dye pair) (see Fig. 1 on page 73).
It would have been obvious to one of ordinary skill in the art to have used a molecular beacon probe as the collateral RNA in the method of Severinov because it would have merely amounted to a simple substitution of one known probe for reporting nuclease activity for another to yield predictable results. One would have been motivated to do so because Yang teaches that it offers a simple, convenient method for monitoring enzymatic cleavage of nucleic acids with high sensitivity and excellent reproducibility (see page 71).

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058), Smith (US 8,597,886), and Yang (Yang et al. “Using Molecular Beacons for Sensitive Fluorescence Assays , as applied to claim 116 above, and further in view of Zhang (Zhang et al. (2001) Angewandte Chemi, 113(2):416-419).
The teachings of Severinov, Carstens, Smith, and Yang are discussed above as applied to claim 116.
Regarding a preferred embodiment of claim 113, Severinov does not explicitly teach that the amount of the target RNA was determined based upon the measured signal.
However, Zhang teaches a molecular beacon probe that comprises two fluorescent dyes (see Figure 1). Zhang teaches wherein the molecular beacon probe comprises a first fluorophore coumarin (excitation 350 nm/emission 447 nm) and a second fluorophore 6-FAM (excitation 492 nm/emission 518 nm) (i.e. a fluorescence-emitting dye pair) (page 417, column 2, paragraph 2). Zhang teaches that  the molecular beacon probe produces fluorescence emission from the second fluorophore 6-FAM in the stem form (i.e. prior to being cleaved), this amount of fluorescence being reduced when the fluorophores are no longer in close proximity (see Figure 2 and page 417, column 2, paragraph 3). Zhang teaches that the molecular beacon probe produces an amount of fluorescence emission from 6-FAM (i.e. a first detectable signal) when in stem form (i.e. prior to being cleaved), an another amount of fluorescence emission from coumarin (i.e. a second detectable signal) when the fluorophores are no longer in close proximity (see Figure 2 and page 417, column 2, paragraph 3). Zhang teaches that the amount of the fluorescence emission from coumarin increases when the two fluorophores are no longer in close proximity (see Figure 2 and page 417, column 2, paragraph 3). Zhang teaches that the second fluorophore quenches the fluorescence of the first fluorophore (page 417, column 2, paragraph 3). Zhang teaches measuring the fluorescent signals to quantify the amount of target 
The obviousness of using a molecular beacon probe in the method of Severinov in view of Yang is discussed above as applied to claim 116. It further would have been obvious to one of ordinary skill in the art to have modified this combination by utilizing a molecular beacon probe as described by Zhang because it would have merely amounted to simple combination of prior art elements according to known methods to yield predictable results. Zhang specifically teaches that the molecular beacon probe design comprising the two fluorophores improved upon the molecular beacon probe design comprising one fluorophore and one quencher, as discussed above. Accordingly, one would have been motivated to have used a molecular beacon probe comprising two fluorophores according to Zhang instead of a molecular beacon probe comprising one fluorophore and one quencher as described by Yang for the advantages as described by Zhang. It further would have been obvious to have quantified the amount of fluorescence to quantify the amount of target DNA cleavage in the method of Severinov. One would have been motivated to have quantified the target RNA because Severinov explicitly teaches quantifying the target RNA ([0084]) and Zhang also discusses the desire to quantify target nucleic acids in a sample (page 418, column 1, paragraph 2). One would have had a reasonable expectation of success in doing so because Zhang explicitly teaches using the fluorophores to quantify the amount of target DNA in a sample. One further would have had a reasonable expectation of success in doing so because Severinov teaches that no cleavage was observed in the absence of the targeted ssRNA (see Fig. 140A). Therefore, one would have had a reasonable expectation of success that the amount of the second fluorophore would have .

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058) and Smith (US 8,597,886), as applied to claim 91 above, and further in view of RNaseAlert Lab Test Kit (Applied Biosystems, Fluorometric RNase Detection Assay, 2008, 12 pages).
The teachings of Severinov, Carstens, and Smith are discussed above.
Regarding claim 123, Severinov does not explicitly teach wherein the measuring occurs within 60 minutes of said contacting. 
However, Severinov teaches determining the Lsh C2c2 cleavage efficiently of 5’ and 3’ labeled targets by systematically contacting 5’ or 3’ labeled target ssRNAs with Lsh C2c2 for a duration of 30 seconds, 1 minute, 2.5 minutes, 15 minutes, 30 minutes, and 60 minutes and then observing the resulting cleavage products (see Fig 78). Severinov observed that LshC2c2 “efficiently cleaves RNA” at the indicated time points ([0168]). Severinov teaches an embodiment in which the C2c2 protein is used to cleave target ssRNA after 1 hour of incubation (see Fig 58). Severinov further teaches another embodiment in which C2c2 cleavage was monitored over a period of time that ranged from 0 min to 700 min (see Fig. 141). Severinov further teaches additional examples in which the C2c2 protein is combined with crRNA and an RNA target and incubated for 15 minutes prior before the reaction was stopped (see [1018], [1083]). 
In addition, the prior art additionally provided convenient kits for the rapid detection of RNase activity. Applied Biosystems provided the RNase Alert Lab Test Kit that is a convenient and sensitive assay designed for the purpose of detecting even minute amounts of ribonuclease 
It would have been obvious to one of ordinary skill in the art to have measured a detectable signal within 60 minutes of said contacting because one would have been motivated to have optimized the duration of the enzymatic reaction which was considered a routine optimization in the art. MPEP 2144.05 teaches “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In the instant case, the duration of time of a given enzymatic reaction is considered a “workable range” within which a given enzyme can function. Severinov’s explicit teaching in which C2c2 cleavage activity was systematically monitored across the variety of durations of 30 seconds, 1 minute, 2.5 minutes, 15 minutes, and 30 minutes, which are all less than 60 minutes, precisely illustrates that the testing of the duration of such cleavage reactions was considered routine optimization. In addition, the duration of time is considered a result effective variable because it would have been entirely predictable that as the duration of the enzymatic cleavage reaction increases, the amount of products of the enzymatic cleavage reaction would also increase. One would have been motivated to have optimized the duration of 
Response to Arguments
The rejection maintains the position that Severinov’s disclosure at [1064] and as depicted in Fig. 140 contains a disclosure of a method of detecting a single-stranded target RNA in a sample by contacting the sample with a C2c2 guide RNA that hybridizes with a single stranded target RNA, a labeled detector RNA comprising at least one uracil, and a C2c2 protein that cleaves the labeled detector RNA, and measuring a detectable signal produced by cleavage of the labeled detector RNA that provides for detection of the single-stranded target RNA in the sample.
In response, Applicant’s remarks cite to the Harrington Declaration to support the argument that one of ordinary skill in the art would not have had a reasonable expectation of success or motivation to apply the method of Severinov to a lysed cell sample (see remarks on pages 8-13). The Harrington Declaration states that “Paragraphs 1062 and 1064 of Severinov do not relate to experimentally validating methods of detecting a target nucleic acid”. Instead, the Harrington Declaration then characterizes Severinov’s disclosure at paragraph 1064 as a 
These arguments have been fully considered but are not persuasive because the argument that Severinov does not disclose a method of detecting a target RNA is not supported by specific scientific reasoning. The plain language of Severinov that “the LshC2c2-crRNA complex did not mediate cleavage of any of the four collateral RNAs in the absence of the target RNA, all four were efficiently degraded in the presence of the target RNA” (see [1064] and FIG. 140) is a disclosure that the presence of the cleavage of labeled collateral RNAs was indicative of the presence of the single-stranded target RNA. This is indistinguishable from a method of detecting a single-stranded target RNA based on the detection of cleavage of labeled collateral RNAs. The Harrington Declaration does not specifically explain why Severinov’s paragraph [1064] as depicted in FIG. 140 does “not relate to experimentally validating methods of detecting target nucleic acid”.
The Harrington Declaration further responds by stating that “C2c2's ability to effect trans cleavage of collateral RNA in paragraph [1064] was not discussed as a tool for detecting the presence or absence of a target RNA” (see paragraph 16). However, this argument is not persuasive because MPEP 2143 states “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary.” Accordingly, whether or not Severinov’s method at [1064] as depicted in FIG. 140 is specifically “discussed as a tool” for detecting the presence or absence of a target RNA is not persuasive because this is not the standard for obviousness. MPEP 2143.01 states “The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art”. For reasons discussed above, Severinov’s disclosure at [1064] and as depicted in FIG. 140 does sufficiently teach to one of ordinary skill in the art a method of 

The Harrington Declaration states “The instant application and claims describe highly complex systems in which a C2c2 effector protein is guided to the target nucleic acid via a guide polynucleotide, binds the target nucleic acid (target RNA) via the guide polynucleotide, and is activated upon binding to the target RNA to exhibit trans-cleavage of non-target RNA sequences in an exogenously added labeled detector RNA to generate a detectable signal.” This statement has been fully considered but is not persuasive because this disclosure is already provided by Severinov at [1064] as depicted in FIG. 140.

The Harrington Declaration further states that because Severinov’s disclosure at [1062] describes cis-cleavage of target RNAs, it “has no bearing on the claimed systems utilizing trans-cleavage of non-target RNA sequences in a labeled detector RNA” (see paragraph 17). The Harrington Declaration further states that paragraphs [0289]-[0291] similarly “relate to the cleavage of the target RNA itself by C2c2 and, thus, describe cis-cleavage. As such these paragraphs are wholly irrelevant to the claimed system, which is a diagnostic system engineered to leverage trans-cleavage of non-target RNA sequences in a labeled detector for detection in a complex biological sample” (see paragraph 18).
This is not persuasive because these disclosures of Severinov refer to instructions to use C2c2 in a “complex biological sample”. This finding of fact further supports the conclusion that 

Regarding the limitations “(a) lysing the cell sample; (b) contacting in vitro the lysed cell sample”, the Harrington Declaration states that “Severinov fails to appreciate any of the potential problems of adapting a method from a contrived system to a complex sample (such as a lysed cell sample” (see paragraph 20). The Harrington Declaration states that “First, the C2c2 effector protein does not lose its ability to cis-cleave target RNA upon hybridization of the guide to the target RNA. Thus, the target RNA is degraded via cis-cleavage even while C2c2 trans-cleaves non-target RNA. The C2c2 protein would need to remain hybridized to a target which it is capable of cis cleaving, in order to activate trans-cleavage of the C2c2 protein” (see paragraph 21).
This is not persuasive because whether or not a target RNA is degraded via cis-cleavage is not unique to a lysed cell sample. Accordingly, because it fails to refer to a characteristic unique to a lysed cell sample, it fails to illustrate “potential problems of adapting a method from a contrived system to a complex sample (such as a lysed cell sample)”. In addition, Severinov already explains at [1064] that transcleavage by C2c2 is activated upon hybridization of the C2c2-guide RNA complex to the target RNA, indicating that transcleavage occurs despite cis-cleavage of a target RNA.

The Harrington Declaration further states “Second, the C2c2 effector protein does not selectively trans-cleave non-target RNA sequences only within the labeled detector RNA. The C2c2 effector protein will transcleave any non-target RNA sequence in the reaction.” (see paragraph 22). Accordingly, because it fails to refer to a characteristic unique to a lysed cell 

The Harrington Declaration further states “Third, a person of ordinary skill might have expected detectable moieties liberated during trans-cleavage of the labeled detector RNA to be quenched in complex biological samples. Thus, there was no guarantee that a meaningful signal could be detected in a complex biological sample such as a lysed cell sample.” (see paragraph 23).
This is not persuasive because it is not based on specific objective evidence. Indeed, the fields of in situ fluorescent technologies such as fluorescence in situ hybridization, immunofluorescence, or fluorescent cell staining, for example, are based on the successful detection of fluorescence without quenching in “complex biological samples”. Accordingly, the 

The Harrington Declaration further describes a fluorometric assay that demonstrates that in samples with a greater concentration of background molecules, e.g., complex samples, the fluorescent signal is reduced, likely because of the competition between the target and background molecules (see paragraph 24). The Harrington Declaration further describes a fluorometric assay in which the fluorescence detected decreased with increasing concentrations of background mixture, demonstrating again that in samples with a greater volume of background nucleic acids, the detectable signal is reduced (see paragraph 25). The Harrington Declaration further describes a fluorometric assay in which the fluorescence detected decreased in the sample comprising the e. coli lysate (see paragraph 26).
These disclosures have been fully considered but are not persuasive because the successful detection of true signal indicative of cleavage in each of these experiments fails to support the conclusion that one would not have had a reasonable expectation of success in detecting a target RNA in a lysed cell sample. In addition, the claims are not limited to any required amount of background molecules and thus encompass any amount of a “lysed cell sample”. Furthermore, varying the relative amounts of reaction components to enhance true signal and reduce background signal is well within the level of ordinary skill in the art as evidenced by the disclosures of the cited references. For example, while the Harrington Declaration emphasizes the problem of “competition for the cleavage reaction” (see paragraphs 22, 24, 26, 27, 29), it is a matter of routine experimentation of the ordinary artisan to decide how much C2c2 enzyme, how much labeled detector RNA, and how much cell lysate to add to a reaction, thereby controlling the relative amounts of labeled detector RNA versus background 

Applicant’s remarks further cite to the Hagan Declaration, which states “Assays performed on contrived samples often lack reproducibility with those performed on complex samples”, “Background fluorescence produced by proteins in a complex biological sample may obscure detection of the fluorescent reporter molecule as compared to the contrived sample”, “interactions between the components in the complex sample and the fluorescent reporter molecule may result in unintentional quenching of the fluorescent reporter in the complex sample”, “In many cases…fluorescent-based assays performed on a contrived sample lack result reproducibility with those performed on a complex sample”, and “The additional components of a complex sample can interfere with cleavage reactions induced by the CRISPR protein, resulting in non-specific, unintentional cleavage reactions occurring in the complex sample, some of which are in competition with the intended cleavage reaction with the target molecule” (see page 2 and paragraphs 6-8).
These statements have been fully considered but are not persuasive because they are assertions of fact and are not based on specific objective evidence. MPEP 716.01(c) states “To be of probative value, any objective evidence should be supported by actual proof”.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
July 14, 2021